Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 9, and 16, none of the prior art of record teaches or suggests receiving a first set of data including a plurality of events that occurred in one or more buildings over a time period, wherein the time period extends over a plurality of second time units and each of the plurality of second time units extends over a plurality of first time units; identifying respective timestamps of the plurality of events; based on the respective timestamps, grouping the plurality of events into respective time buckets that extend over a predetermined time interval; identifying a subset of the time buckets that are each associated with a particular time, a particular first time unit of the plurality of first time units, and a particular second time unit of the second plurality of time units; counting a number of the events in each of the time buckets of the subset; generating a temporal profile including an occurrence rate calculated based on the counted number of events in each of the time buckets of the subset; receiving a second set 
Claims 2-8, 10-15, and 17-20 are considered allowable based on their respective dependence on allowed claims 1, 9, and 16.
Jerhotova et al. (US 20130307682) disclose a system receives input from a plurality of sensors in a security management system. The input relates to two or more events. The input is stored in a database. A correlation between the two or more events is determined. A priority is dynamically assigned to the two or more events, and the correlation, the priority, and information relating to the two or more events are reported to a system user. Jerhotova et al. fail to specify the steps of receiving a first set of data including a plurality of events that occurred in one or more buildings over a time period, wherein the time period extends over a plurality of second time units and each of the plurality of second time units extends over a plurality of first time units; identifying respective timestamps of the plurality of events; based on the respective timestamps, grouping the plurality of events into respective time buckets that extend over a 
Schattmaier et al. (US 10,051,349) disclose companies develop, deploy, monitor and service various types of such equipment for controlling access to and for protecting physical premises, such as buildings and other physical areas, such as storage yards, etc. Equipment employed include fire protection products, intrusion products, video surveillance products, access control products, etc. Those products typically are accessed via a dedicated panel that resides in the building or via a remote application such as on a mobile device. Schattmaier et al. fail to specify the steps of receiving a first set of data including a plurality of events that occurred in one or more buildings over a time period, wherein the time period extends over a plurality of second time units and each of the plurality of second time units extends over a plurality of first time units; identifying respective timestamps of the plurality of events; based on the respective timestamps, grouping the plurality of events into respective time buckets that extend 
Moss et al. (US 7,457,400) disclose an integrated security system operating over a network includes a network security controller coupled to the network having a relational database including portal objects and related resources represented in at least one table in the relational database. The system further includes at least one network node having a local database coupled to the network adapted to receive predetermined resource information from the relational database, an event generator coupled to the local database to provide at least one portal event in response to the predetermined resource information received by the local database, and a finite state portal controller coupled to the network and the event generator for providing at least one of an action and a global event in response to the at least one portal event. With such an arrangement, the interoperability of a security system with installed legacy .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JOHN H LE/Primary Examiner, Art Unit 2862